Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I as represented by figures 1-4, 5A-5B, 6A-6B, and 7-9 in the reply filed on July 14, 2022 is acknowledged.
Claims 1-33 read on the elected species.

Information Disclosure Statement
Foreign reference 14 on the Information Disclosure Statement filed on July 14, 2022 has had the reference number corrected by the Examiner, because it is erroneous.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: line A-A (note paragraphs [0018] and [0043] of the specification, for example) and line B-B (note paragraphs [0019] and [0052] of the specification, for example).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: Appropriate correction is required.
In paragraph [0048], line 7, “10” should be changed to -- 141 --.
In paragraph [0069], line 7, “if” should be changed to -- of --.
In paragraph [0070], line 10, “amitted” should be changed to -- omitted --.
In paragraph [0073], line 9, -- D2 – should be inserted after “,”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 2, “the lower outer edge” of the lower outer sidewall lacks antecedent basis.
In claim 30, the last line, “the housing” lacks antecedent basis. For the purpose of examination, “the housing” has been interpreted as the cowling in claim 30.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-16, 22-24, and 27-33 (as far as claims 3-4 and 30-33 are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohrman 2,982,198.
Disclosed is an air moving device 15 comprising: a housing 18, 24 extending axially and having an upper portion 18 and a lower portion 24; an impeller assembly 16 supported by the housing and configured to rotate a blade shown generally at 16 to cause air to enter the housing through the upper portion and exit the housing through the lower portion; the upper portion having a primary inlet PI, an upper inner sidewall 20, and an upper outer sidewall 18, the upper inner sidewall extending from the primary inlet toward the lower portion to a lower inner edge LIE, and the upper outer sidewall located radially outward from the inner upper sidewall and extending from the primary inlet toward the lower portion to a lower outer edge LOE, wherein the inner sidewall defines an upper region of a primary flow path extending through the upper portion, the upper region having a first width; the lower portion having a lower outer sidewall extending from an upper edge UE to a primary outlet PO, the lower outer sidewall located toward the primary outlet from the outer sidewall of the upper portion, and the lower outer sidewall defining a lower region of the primary flow path extending through the lower portion, the lower region having a second width that is greater than the first width; and a secondary flow path extending from an annular secondary inlet 26 of the housing to an annular inner outlet AIO that is in fluid communication with the primary flow path, the annular secondary inlet located between the lower outer edge of the upper outer sidewall and the upper edge of the lower outer sidewall, and the annular inner outlet located between the lower outer sidewall of the lower portion and the lower inner edge of the upper inner sidewall (claim 1).
The upper inner sidewall of the upper portion forms a nozzle (claim 2).
An axial distance from the primary inlet to the lower outer edge of the lower outer sidewall is greater than an axial height of the annular secondary inlet (claim 3).
The axial height of the annular secondary inlet extends from the lower outer edge of the upper outer sidewall to the upper edge of the lower outer sidewall (claim 4).
The air moving device further comprises a plurality of longitudinal ribs 36 extending between the upper inner sidewall and the upper outer sidewall along the secondary flow path (claim 7).
The upper portion and the lower portion are integral (claim 8).
Also disclosed is the air moving device comprising: an annular housing 18, 24 extending axially from the primary inlet to the primary outlet and defining the primary flow path from the primary inlet to the primary outlet; the impeller assembly coupled with the housing and configured to rotate the blade to cause air to enter the housing through the primary inlet, flow along the primary flow path, and exit the housing through the primary outlet; and the secondary flow path extending from the annular secondary inlet to the inner outlet, the annular secondary inlet defined by an annular outer sidewall LOE of the housing and located toward the primary outlet from the primary inlet of the housing, and the inner outlet located adjacent the primary flow path within the housing (claim 9).
An upper region of the primary flow path located closer to the primary inlet than to the primary outlet has a first cross-sectional area, a lower region of the primary flow path located closer to the primary outlet than to the primary inlet has a second cross-sectional area, and the first cross-sectional area is less than the second cross-sectional area (claim 10).
An axial distance from the primary inlet to an upper edge of the annular secondary inlet is greater than an axial height of the annular secondary inlet (claim 11).
An upper region of the primary flow path located closer to the primary inlet than to the primary outlet defines a first diameter, a lower region of the primary flow path located closer to the primary outlet than to the primary inlet defines a second diameter, and the first diameter is less than the second diameter (claim 12).
An upper portion of the housing forms a nozzle at 20 (claim 13).
An axial distance from the primary inlet to an upper edge of the annular secondary inlet is greater than an axial height of the annular secondary inlet (claim 14).
The air moving device further comprises a plurality of longitudinal stator vanes formed by the U-shaped element 46 extending within the primary flow path (claim 15).
The air moving device further comprises a plurality of longitudinal ribs formed by the U-shaped element 46 extending within the secondary flow path (claim 16).
The air moving device further comprises an upper inner sidewall 20 that extends along an inner side of the secondary flow path to a lower edge LIE, wherein the primary inlet is located an axial distance D l from an upper edge of the annular secondary inlet, the annular secondary inlet extends an axial distance D2, the lower edge of the upper inner sidewall is located an axial distance D3 from the primary inlet, and wherein it is visually apparent that Dl + D2 < 1.1 x D3 (claim 22).
It is visually apparent that D1+D2                         
                            ≤
                        
                     D3 (claim 23).
An upper-most portion of the primary inlet is located the axial distance D1 from the upper edge of the annular secondary inlet, and the lower edge of the upper inner sidewall is located the axial distance D3 from the upper-most portion of the primary inlet (claim 24).
The primary inlet is located an axial height H from the primary outlet, the primary inlet has a radial opening equal to a width W1 and it is visually apparent that H is at least 75% of W1 (claim 27).
H is greater than W1 (claim 28).
It is visually apparent that H is greater than 1.25 x W1 (claim 29).
Also disclosed is the air moving device comprising: a cowling 18 defining the primary inlet and an upper region of a primary flow path having a first width, a lower sidewall 18 coupled with the cowling and defining a lower region of the primary flow path and the primary outlet, the lower region of the primary flow path having a second width that is greater than the first width; the impeller assembly configured to rotate the blade to cause air to enter the primary inlet and exit the primary outlet; and the secondary flow path extending from the annular secondary inlet to the inner outlet, the annular secondary inlet defined by the cowling and the lower sidewall and located toward the primary outlet from the primary inlet, and the inner outlet located adjacent the primary flow path within the cowling (housing) (claim 30).
The cowling forms the nozzle (claim 31).
An axial distance from the primary inlet to an upper edge of the lower sidewall is greater than an axial height of the annular secondary inlet (claim 32).
The air moving device further comprises a plurality of longitudinal ribs 36 extending within the secondary flow path to define a plurality of annular secondary inlets located between adjacent ribs (claim 33).
Note the annotated figure below.

    PNG
    media_image1.png
    940
    1005
    media_image1.png
    Greyscale


Claims 1-4, 7-14, 16, and 27-33 (as far as claims 3-4 and 30-33 are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated EP  0 772 007 A2.
Disclosed is an air moving device comprising: a housing collectively formed by 4, 1, and 4 extending axially and having a left hand upper portion 4 and a right hand lower portion 8; an impeller assembly 3 supported by the housing and configured to rotate a blade shown generally at 3 to cause air to enter the housing through the upper portion and exit the housing through the lower portion; the upper portion having a primary inlet PI, an upper inner sidewall UIS, and an upper outer sidewall UOS, the upper inner sidewall extending from the primary inlet toward the lower portion to a lower inner edge LIE, and the upper outer sidewall located radially outward from the inner upper sidewall and extending from the primary inlet toward the lower portion to a lower outer edge LOE, wherein the inner sidewall defines an upper region of a primary flow path extending through the upper portion, the upper region having a first width; the lower portion having a lower outer sidewall LOS extending from an upper edge UE to a primary outlet PO, the lower outer sidewall located toward the primary outlet from the outer sidewall of the upper portion, and the lower outer sidewall defining a lower region of the primary flow path extending through the lower portion, the lower region having a second width that is greater than the first width; and a secondary flow path extending from an annular secondary inlet ASI of the housing to an annular inner outlet AIO that is in fluid communication with the primary flow path, the annular secondary inlet located between the lower outer edge of the upper outer sidewall and the upper edge of the lower outer sidewall, and the annular inner outlet located between the lower outer sidewall of the lower portion and the lower inner edge of the upper inner sidewall (claim 1).
The upper inner sidewall of the upper portion forms a nozzle (claim 2).
An axial distance from the primary inlet to the lower outer edge of the lower outer sidewall is greater than an axial height of the annular secondary inlet (claim 3).
The axial height of the annular secondary inlet extends from the lower outer edge of the upper outer sidewall to the upper edge of the lower outer sidewall (claim 4).
The air moving device further comprises a plurality of longitudinal ribs 7 extending between the upper inner sidewall and the upper outer sidewall along the secondary flow path (claim 7).
The upper portion and the lower portion are integral (claim 8).
Also disclosed is the air moving device comprising: an annular housing collectively formed by 4, 1, and 4 extending axially from the primary inlet to the primary outlet and defining the primary flow path from the primary inlet to the primary outlet; the impeller assembly coupled with the housing and configured to rotate the blade to cause air to enter the housing through the primary inlet, flow along the primary flow path, and exit the housing through the primary outlet; and the secondary flow path extending from the annular secondary inlet to the inner outlet, the annular secondary inlet defined by an annular outer sidewall LOE of the housing and located toward the primary outlet from the primary inlet of the housing, and the inner outlet located adjacent the primary flow path within the housing (claim 9).
An upper region of the primary flow path located closer to the primary inlet than to the primary outlet has a first cross-sectional area, a lower region of the primary flow path located closer to the primary outlet than to the primary inlet has a second cross-sectional area, and the first cross-sectional area is less than the second cross-sectional area (claim 10).
An axial distance from the primary inlet to an upper edge of the annular secondary inlet is greater than an axial height of the annular secondary inlet (claim 11).
An upper region of the primary flow path located closer to the primary inlet than to the primary outlet defines a first diameter, a lower region of the primary flow path located closer to the primary outlet than to the primary inlet defines a second diameter, and the first diameter is less than the second diameter (claim 12).
An upper portion of the housing forms a nozzle (claim 13).
An axial distance from the primary inlet to an upper edge of the annular secondary inlet is greater than or equal to an axial height of the annular secondary inlet (claim 14).
The air moving device further comprises a plurality of longitudinal ribs 7 extending within the secondary flow path (claim 16).
The primary inlet is located an axial height H from the primary outlet, the primary inlet has a radial opening equal to a width W1 and it is visually apparent that H is at least 75% of W1 (claim 27).
H is greater than W1 (claim 28).
It is visually apparent that H is greater than 1.25 x W1 (claim 29).
Also disclosed is the air moving device comprising: a cowling collectively formed by 4, 1, and 4 defining the primary inlet and an upper region of a primary flow path having a first width, a lower sidewall 8 coupled with the cowling and defining a lower region of the primary flow path and the primary outlet, the lower region of the primary flow path having a second width that is greater than the first width; the impeller assembly configured to rotate the blade to cause air to enter the primary inlet and exit the primary outlet; and the secondary flow path extending from the annular secondary inlet to the inner outlet, the annular secondary inlet defined by the cowling and the lower sidewall and located toward the primary outlet from the primary inlet, and the inner outlet located adjacent the primary flow path within the cowling (housing) (claim 30).
The cowling forms a nozzle (claim 31).
An axial distance from the primary inlet to an upper edge of the lower sidewall is greater than an axial height of the annular secondary inlet (claim 32).
The air moving device further comprises a plurality of longitudinal ribs 7 extending within the secondary flow path to define a plurality of annular secondary inlets located between adjacent ribs (claim 33).
Note the annotated figure below.


    PNG
    media_image2.png
    1305
    969
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 15 are also rejected under 35 U.S.C. 103 as being unpatentable over EP 0 772 007 A2 in view of Avedon 2010/0266400.
EP 0 772 007 A2 discloses an air moving device substantially as claimed as set forth above, but does not disclose a plurality of longitudinal stator vanes extending from within the upper region of the primary flow path to within the lower region of the primary flow path (claim 6), and does not disclose a plurality of longitudinal stator vanes extending within the primary flow path (claim 15).

Avedon shows an air moving device 12 having a plurality of longitudinal stator vanes 46 extending from within an upper region of a primary flow path shown by arrows in figure 6 to within a lower region of the primary flow path, for the purpose of assisting in converting a rotary component of air flow from blades 33 into laminar and axial air flow in the housing.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the air moving device of EP 0 772 007 A2 such that it includes a plurality of longitudinal stator vanes extending from within the upper region of the primary flow path to within the lower region of the primary flow path, and such that it includes a plurality of longitudinal stator vanes extending within the primary flow path, as taught by Avedon, for the purpose of assisting in converting a rotary component of air flow from the blades into laminar and axial air flow in the housing.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mohrman 2,982,198.
Mohrman discloses an air moving device substantially as claimed as set forth above, with the axial distance from the primary inlet to the upper edge of the annular secondary inlet being greater than the axial height of the annular secondary inlet (claim 19), but does not disclose that the axial distance from the primary inlet to an upper edge of the annular secondary inlet is greater than or equal to 80% of an axial height of the annular secondary inlet (claim 18).

The recitation that the axial distance from the primary inlet to an upper edge of the annular secondary inlet is greater than or equal to 80% of an axial height of the annular secondary inlet, is a matter of choice in design. Mohrman discloses the axial distance from the primary inlet to the upper edge of the annular secondary inlet being greater than the axial height of the annular secondary inlet. Applicant has not disclosed that the relationship of the axial distance from the primary inlet to an upper edge of the annular secondary inlet is greater than or equal to 80% of an axial height of the annular secondary inlet, solves any stated problem, is for any particular purpose, or is critical, beyond generally achieving desired air flow performance goals. One of ordinary skill in the art would recognize that the axial height of the annular secondary inlet as compared to the axial distance from the primary inlet to an upper edge of the annular secondary inlet, adjusts the air bypass effect through the annular secondary inlet.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the air moving device of Mohrman such that the axial distance from the primary inlet to an upper edge of the annular secondary inlet is greater than or equal to 80% of an axial height of the annular secondary inlet, for the purpose of adjusting the air bypass effect through the annular secondary inlet.

Claims 18-19 are also rejected under 35 U.S.C. 103 as being unpatentable over EP 0 772 007 A2.
EP 0 772 007 A2 discloses an air moving device substantially as claimed as set forth above, with the axial distance from the primary inlet to the upper edge of the annular secondary inlet being greater than the axial height of the annular secondary inlet (claim 19), but does not disclose that the axial distance from the primary inlet to an upper edge of the annular secondary inlet is greater than or equal to 80% of an axial height of the annular secondary inlet (claim 18).

The recitation that the axial distance from the primary inlet to an upper edge of the annular secondary inlet is greater than or equal to 80% of an axial height of the annular secondary inlet, is a matter of choice in design. EP 0 772 007 A2 discloses the axial distance from the primary inlet to the upper edge of the annular secondary inlet being greater than the axial height of the annular secondary inlet. Applicant has not disclosed that the relationship of the axial distance from the primary inlet to an upper edge of the annular secondary inlet is greater than or equal to 80% of an axial height of the annular secondary inlet, solves any stated problem, is for any particular purpose, or is critical, beyond generally achieving desired air flow performance goals. One of ordinary skill in the art would recognize that the axial height of the annular secondary inlet as compared to the axial distance from the primary inlet to an upper edge of the annular secondary inlet, adjusts the air bypass effect through the annular secondary inlet.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the air moving device of EP 0 772 007 A2 such that the axial distance from the primary inlet to an upper edge of the annular secondary inlet is greater than or equal to 80% of an axial height of the annular secondary inlet, for the purpose of adjusting the air bypass effect through the annular secondary inlet.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mohrman 2,982,198.
Mohrman discloses an air moving device substantially as claimed as set forth above, with an upper-most portion of the blade located the axial distance D4 from an upper-most portion of the primary inlet (claim 26), but does not disclose that the upper-most portion of the blade is located an axial distance D4 from the primary inlet wherein D4 is greater than or equal to 2 inches (claim 25).

The recitation that the upper-most portion of the blade is located an axial distance D4 from the primary inlet wherein D4 is greater than or equal to 2 inches, is a matter of choice in design. Applicant has not disclosed that such a value solves any stated problem, is for any particular purpose, or is critical, beyond generally achieving desired air flow performance goals. One of ordinary skill in the art would recognize that the axial distance D4 is a parameter that is selected based on space requirements of a particular installation.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the air moving device of Mohrman such that that the upper-most portion of the blade is located an axial distance D4 from the primary inlet wherein D4 is greater than or equal to 2 inches, for the purpose of accommodating for space requirements in a particular installation.

Claims 25-26 are also rejected under 35 U.S.C. 103 as being unpatentable over EP 0 772 007 A2.
EP 0 772 007 A2 discloses an air moving device substantially as claimed as set forth above, with an upper-most portion of the blade located the axial distance D4 from an upper-most portion of the primary inlet (claim 26), but does not disclose that the upper-most portion of the blade is located an axial distance D4 from the primary inlet wherein D4 is greater than or equal to 2 inches (claim 25).

The recitation that the upper-most portion of the blade is located an axial distance D4 from the primary inlet wherein D4 is greater than or equal to 2 inches, is a matter of choice in design. Applicant has not disclosed that such a value solves any stated problem, is for any particular purpose, or is critical, beyond generally achieving desired air flow performance goals. One of ordinary skill in the art would recognize that the axial distance D4 is a parameter that is selected based on space requirements of a particular installation.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the air moving device of EP 0 772 007 A2 such that that the upper-most portion of the blade is located an axial distance D4 from the primary inlet wherein D4 is greater than or equal to 2 inches, for the purpose of accommodating for space requirements in a particular installation.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Avedon 2013/0023195 is cited to show an air moving device attached to a ceiling with lower inlets on the sides.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 17 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 5, none of the prior art or record discloses or suggests the combination of a plurality of longitudinal stator vanes, each vane extending from an upper curved portion of the vane located within the upper region of the primary flow path to a first bottom edge of the vane at the primary outlet located within the lower region of the primary flow path; and a plurality of longitudinal ribs, each rib extending between the upper inner sidewall and the upper outer sidewall along the secondary flow path to a second bottom edge of the rib located within the lower region of the primary flow path.

With regard to claim 17, none of the prior art or record discloses or suggests the combination of a plurality of longitudinal stator vanes extending within the primary flow path  that are radially aligned with the plurality of longitudinal ribs (claim 17).

With regard to claim 20, none of the prior art or record discloses or suggests the combination of the annular secondary inlet extends an axial distance D2, the secondary flow path has an axial portion with a radial width of distance D5, and wherein D2 is greater than or equal to 70% of D5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745